Citation Nr: 0519484	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  02-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

2.  Entitlement to an initial compensable evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1973 to 
June 1977, from November 1990 to August 1991, and from June 
1996 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability is 
shown to be manifested by complaints of pain, effusion, and 
crepitus; clinical findings demonstrate x-ray evidence of 
arthritis of the knee joint and slight limited range of 
motion (-7 to 109 degrees) with pain.

2.  The veteran's service-connected hypertension is not shown 
to be manifested by diastolic pressure readings of more than 
100 or systolic pressure readings of more than 160; nor is 
the service-connected disability picture shown to be 
manifested by the required use of medication with a history 
of diastolic pressure readings of 100 or more.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for the service-connected left knee 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2004).

2.  The criteria for the assignment of an initial compensable 
evaluation for the service-connected hypertension have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.104 including Diagnostic Code 7101 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Preliminary Matters

Pursuant to the Board's May 2004 Remand, the RO readjudicated 
the veteran's claim under provision of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, obtained VA 
treatment records from October 2002 to May 2004, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's May 2004 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim of VA benefits.

VA has a duty to notify the veteran and his representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103; 38 C.F.R. § 3.159(b).  VA also has a duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The Court 
further noted in Pelegrini that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim of VA benefits.  

In May 2004, the Appeals Management Center (AMC) sent a 
letter to the veteran advising him what evidence was required 
to substantiate his claims.  The letter also asked the 
veteran to submit certain information.  In accordance with 
the requirements of the VCAA, the letter informed the veteran 
what evidence and information VA would be obtaining and what 
evidence the veteran still needed to provide.  The letter 
explained that VA was responsible for obtaining evidence such 
as medical records from the military, from VA hospitals, or 
from the Social Security Administration and would make 
reasonable efforts to help the veteran obtain private records 
or evidence necessary to support his appeal.  In addition, 
the May 2004 notice letter specifically advised the veteran 
to provide evidence in his possession that pertained to his 
claim.  The Board finds that the veteran was sufficiently put 
on notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  

As noted above, the Pelegrini decision held, in part, that a 
VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, a substantially complete 
application was received in May 2000.  Thereafter, in a 
rating decision dated in August 2001 service connection was 
granted for the veteran's left knee disability and 
hypertension and the current disability ratings were 
assigned.  Only after that rating action was promulgated did 
the RO, in May 2004, provide notice to the claimant regarding 
what information and evidence was needed to substantiate his 
claims. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the veteran in 
May 2004 was not given prior to the first AOJ adjudication of 
the claims, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice letter fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial to him.  

With respect to VA's duty to assist the veteran, the RO 
obtained the veteran's service medical records, VA treatment 
records, and private treatment records identified by the 
veteran.  Further, the veteran was afforded VA examinations 
in connection with his claims.  The veteran has not 
referenced any unobtained evidence that might aid his claims 
or that might be pertinent to the bases of the denial of his 
claims.  As such, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist him 
in accordance with the VCAA would serve no useful purpose.  

II.	Increased Evaluations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of 
disability evaluations following awards of service connection 
for arthritis of the left knee and hypertension.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

A.	Left Knee Disability

The veteran's service-connected left knee disability is 
currently rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Codes 5010, for traumatic arthritis.  The 
Board notes that in April 2005, service connection was 
granted for left knee instability and a 10 percent evaluation 
was assigned effective February 14, 2005.  

Arthritis, due to trauma, substantiated by x-ray findings are 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, Code 
5010.  Degenerative arthritis established by x-ray findings 
are rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint; limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Code 5003.

Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.

Limitation of flexion of the leg to 60 degrees is rated as 
zero percent disabling; flexion limited to 45 degrees is 
rated as 10 percent disabling; flexion limited to 30 degrees 
is rated as 20 percent disabling; and flexion limited to 15 
degrees is rated as 30 percent disabling.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Limitation of extension of the leg to 5 degrees is rated as 
zero percent disabling; extension limited to 10 degrees is 
rated as 10 percent disabling; extension limited to 15 
degrees is rated as 20 percent disabling; extension limited 
to 20 degrees is rated as 30 percent disabling; extension 
limited to 30 degrees is rated as 40 percent disabling; and 
extension limited to 45 degrees is rated as 50 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

With regard to arthritis, x-rays of the left knee in October 
2003 showed significant joint space narrowing of the medial 
compartment as well as osteophyte type changes of both the 
medial and the lateral compartments as well as significant 
spurring especially superiorly of the patella and the 
anterior tibia.  Considering the foregoing, the Board finds 
x-ray evidence of arthritis of the left knee joint.

With regard to limitation of motion, the medical evidence 
demonstrates that in May 2001, the veteran's left knee range 
of motion was zero to 135 degrees with discomfort at the end 
points for flexion.  In October 2003, the veteran's left knee 
range of motion was zero to 110 degrees.  On April 29, 2004, 
the veteran's range of motion was zero to 120 degrees and 
later that day, during a rehabilitation consultation, the 
veteran's left knee range of motion was 15 to 120 degrees.  
In February 2005, the veteran's active range of motion was -7 
to 109 degrees with pain at 103 degrees.  With respect to the 
April 29, 2004 range of motion findings during the 
rehabilitation consultation, the Board finds that as all the 
range of motion findings from May 2001 to February 2005, 
including those results noted earlier that same day, 
contradict the results during the rehabilitation 
consultation, they are of greater probative value.  
Therefore, objective range of motion findings show that the 
veteran's left knee has not met a compensable rating under 
either Code 5260 or Code 5261.  

As noted, however, when the limitation of motion of the left 
knee joint is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is assigned for that joint, 
particularly when there is satisfactory evidence of painful 
motion, as in this case.  38 C.F.R. § 4.71a, Code 5003.

The Board has also considered the veteran's complaints on 
examination that he had left knee pain with swelling most of 
the time.  Further, the Board has taken into account the 
February 2005 VA examiner's notations of crepitus, 
tenderness, and painful movement as well as the examiner's 
opinion that the veteran's left knee disability, including 
decreased strength, would have a significant effect on 
occupational activities.  In addition, the examiner opined 
that the veteran's left knee disability would have effects, 
ranging from mild to severe, on activities such as chores, 
shopping, exercise, sports, recreation, and travel.  In fact, 
the examiner noted that there were functional limitations on 
standing, and that the veteran was able to stand for 15-30 
minutes.

Given the foregoing opinions and comments by the VA examiner, 
clinical testing range of motion was approaching full despite 
the knee pain.  Moreover, there is no credible objective 
evidence to show that pain on use or during flare-ups results 
in additional functional limitation to the extent that under 
the limitation-of-motion codes the left knee disability would 
be more than 10 percent disabling.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

Consideration has also been given to the potential 
application of other various provisions of 38 C.F.R. Parts 3 
and 4.  However, the Board finds no basis upon which to 
assign a higher or separate disability evaluation.  There is, 
for instance, no evidence of neurologic involvement 
associated with the service-connected left knee disability.  
Moreover, no other diagnostic codes are shown to be 
applicable based on the nature of the symptoms complained of 
by the veteran and documented in the medical evidence of 
record, except for evidence of mild instability which, as 
noted above, is receiving a separate 10 percent evaluation.

In sum, the Board has found no other rating criteria by which 
the veteran would be entitled to a higher evaluation than 10 
percent for his left knee disability. 

B.	Hypertension

The veteran's service-connected hypertension is currently 
rated as noncompensable under 38 C.F.R. § 4.104, Diagnostic 
Codes 7101.  Under this regulatory provision, a rating of 10 
percent is warranted for hypertensive vascular disease where 
the diastolic pressure is predominantly 100 or more; or 
systolic pressure is predominantly 160 or more; or when 
continuous medication is shown necessary for the control of 
hypertension and there is a history of diastolic blood 
pressure of predominantly 100 or more.  A 20 percent 
evaluation requires diastolic pressure of predominantly 110 
or more or systolic pressure of predominantly 200 or more.  A 
40 percent evaluation requires diastolic pressure of 
predominantly 120 or more.  A 60 percent evaluation requires 
diastolic pressure of predominantly 130 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken 2 or more times on at least 3 
different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  Id.

At the VA examination in May 2001, the examiner noted that 
the veteran was diagnosed with hypertension in December 1990 
and placed on HCTZ.  The veteran reported that he was 
prescribed Uniretic 12/25 daily.  His blood pressure was 
132/82 seated, 124/70 reclining, and 130/80 standing.  Blood 
pressure readings since the veteran filed his claim in May 
2000 have ranged from 118/78 to 160/90.

While the Board notes that record includes diastolic blood 
pressure readings above 100 in 1993 and 1994, at no time 
during the appellate period has diastolic blood pressure 
measured 100 or more.  Therefore, under the foregoing 
criteria, a 10 percent evaluation is not warranted at any 
time during the appellate period.

As well, although the veteran is taking antihypertensive 
medication, a 10 percent evaluation is not warranted because 
there has not been a history of diastolic blood pressure of 
predominantly 100 or more since 1994.  38 C.F.R. § 4.104; 
Diagnostic Code 7101.

The Board notes that there is no evidence of record that the 
veteran's left knee disability or hypertension causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of his 
left knee disability or hypertension.  Hence the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
an extraschedular evaluation. 
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied. 38 U.S.C.A. 5107(b) (West 
2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for a left knee disability is denied.

Entitlement to an initial compensable evaluation for 
hypertension is denied.



	                        
____________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


